872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Geneva ROWE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-5202.
United States Court of Appeals, Sixth Circuit.
April 11, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, Geneva Rowe (Rowe), has appealed from the decision of the United States District Court for the Eastern District of Kentucky granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Rowe's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety and the briefs of the parties, this court concludes that the Secretary's denial of benefits is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the Magistrate's Report of October 22, 1987 as adopted by the district court on January 15, 1988.